UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7691



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WALTER LOUIS INGRAM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
92-116-JFM)


Submitted:   June 12, 2003                  Decided:   June 17, 2003


Before LUTTIG and SHEDD, Circuit Judges.*


Affirmed by unpublished per curiam opinion.


Walter Louis Ingram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



     *
       This case was decided by a quorum of the panel pursuant to
28 U.S.C. § 46(d).
PER CURIAM:

     Walter Louis Ingram appeals from the district court’s order

denying     his   motion    for    reduction   of     sentence,   18    U.S.C.

§ 3582(c)(2) (2000).        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See United States v. Ingram, No. CA-92-116-JFM

(D. Md. Sept. 18, 2002).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court    and   argument    would   not     aid   the

decisional process.




                                                                       AFFIRMED




                                       2